Vanderburgh, J.
The complaint shows that,while plaintiff claimed to be owner in fee of the premises in question here, he paid off and discharged, by way of redemption from a foreclosure sale, a mortgage given by his grantor, one Huntington, upon the land, and which he alleges was a valid lien and charge thereon. Subsequently this defendant recovered a judgment against him, by which plaintiff was adjudged to have no title to the premises, and the defendant was decreed to be the lawful owner of the land. The origin or source of defendant’s title or when acquired does not appear. Upon these facts plaintiff asks, in substance, to have judgment in his favor declaring the sum paid by him for the redemption of the premises from the mortgage above referred to, to be a lien or charge upon the land by reason of the facts above stated. There does not appear to be any ground, legal or equitable, upon which such a claim can be supported upon the facts alleged. It does not appear that defendant owes plaintiff any duty in respect to the land, or otherwise to reimburse him, or to have the lien of the mortgage restored, or the amount paid to discharge the same made a charge on the land.
Order affirmed.